 Case 3:21-cv-00028 Document 1-2 Filed on 02/09/21 in TXSD Page 1 of 16

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    01/12/2021
                                                                                                    CT Log Number 538879637
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Texas

FOR:        Wal-Mart Stores Texas, LLC (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  Cain Kenneth, Pltf. vs. Wal-Mart Stores Texas, LLC, Dft.
DOCUMENT(S) SERVED:                               Citation(s), Return(s), Petition
COURT/AGENCY:                                     149th Judicial District Court Brazoria County, TX
                                                  Case # 110416CV
NATURE OF ACTION:                                 Personal Injury - Slip/Trip and Fall - 04/26/2020 - 1710 Broadway St., Pearland,
                                                  Texas 77581
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:                         By Process Server on 01/12/2021 at 11:33
JURISDICTION SERVED :                             Texas
APPEARANCE OR ANSWER DUE:                         By 10:00 a.m. on the Monday next following the expiration of 20 days after service
ATTORNEY(S) / SENDER(S):                          Jeffrey N. Todd
                                                  The Todd Law Group, PLLC
                                                  12929 Gulf Freeway, Suite 301
                                                  Houston, TX 77034
                                                  832-243-4953
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 01/13/2021, Expected Purge Date:
                                                  01/18/2021

                                                  Image SOP

                                                  Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  1999 Bryan Street
                                                  Suite 900
                                                  Dallas, TX 75201
                                                  877-564-7529
                                                  MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                         EXHIBIT A


                                                                                                    Page 1 of 1 / DL
                Case 3:21-cv-00028 Document 1-2 Filed on 02/09/21 in TXSD Page 2 of 16


                                                                          Wolters Kluwer

                               PROCESS SERVER DELIVERY DETAILS




Date:                             Tue, Jan 12, 2021

Server Name:                      Marty Mayes




Entity Served                     WAL-MART STORES TEXAS, LLC

Agent Name                        C T CORPORATION SYSTEM

Case Number                       110416-CV

J urisdiction                     TX




                                                                1
                  Case
Service I.D. No. 190128   3:21-cv-00028 Document 1-2 Filed on 02/09/21 in TXSD Page 3 of 16

                                                       CAUSE NO. 110416-CV
                                                        149th District Court

THE STATE OF TEXAS                                                                           CITATION


TO: Wal-Mart Stores Texas,LLC                                                         Defendant
    By serving its Registered Agent
    CT Corporation System
    1999 Bryan Street,#900
    Dallas, Texas 75201

NOTICE:

        You have been sued. You may employ an attorney. If you or your attorney does not file a written answer
with the Clerk who issued this Citation by 10:00 a.m. on the Monday next following the expiration of 20 days
after you were served this Citation and Plaintiff's Original Petition a Default Judgment may be taken against
you. If filing Pro se, said answer may be filed by mailing same to: Brazoria County District Clerk's office, 111
E. Locust, Suite 500, Angleton, TX 77515-4678 or by bringing said answer in person to the aforementioned
address.

       The case is presently pending before the 149th District Court of Brazoria County sitting in Angleton,
Texas, and was filed on the 12th day of November,2020. It bears Cause No. 110416-CV and Styled:

                                                          Kenneth Cain
                                                               vs.
                                                    Wal-Mart Stores Texas,LLC

      The name and address of the Attorney filing this action (or Party, if Pro Se) is Jeffrey N. Todd, The
Todd Law Group,PLLC,12929 Gulf Freeway,Suite 301, Houston,TX 77034.

      The nature of the demands of said Plaintiff is shown by a true and correct copy of Plaintiff's Petition
accompanying this Citation.

          Issued under my hand and the seal of said Court, at Angleton, Texas, on the 12th day of November,
2020.


RHONDA BARCHAK,DISTRICT CLERK
Brazoria County,Texas

                    ktou       Digitally signed by Jody Stuns
By       'f""1-                Date:2020.11.12 11:12/2 -0600' ,Deputy

                     Jody Stutts




Citation by Registered Agent
                  Case
Service I.D. No. 190128   3:21-cv-00028 Document 1-2 Filed on 02/09/21 in TXSD Page 4 of 16
                                                         RETURN OF SERVICE

                                             CAUSE NO. 110416-CV            149th District Court

                                                       KENNETH CAIN
                                                             VS.
                                                  WAL-MART STORES TEXAS,LLC

Wal-Mart Stores Texas, LLC
By serving its Registered Agent
CT Corporation System
1999 Bryan Street, #900
Dallas, Texas 75201

Came to hand on the              day of                               ,20     at             ,o'clock       .m., and executed in
                           County, Texas by delivering to each ofthe within named parties in person, a true copy of this CITATION
with the date of delivery endorsed thereon, together with the accompanying copy ofthe Plaintiffs Original Petition at the following
times and places, to-wit:

NAME                     DATE     TIME      PLACE,COURSE,AND DISTANCE FROM COURTHOUSE                               MILEAGE




and not executed as to(NAME)

and the cause or failure to execute this process is for the following reason:



The diligence used in finding said(NAME)being:

FEES:
Serving Citation and Copy                              $                                                                    ,Officer
Mileage:          miles ® $           per mile         $                                                                County, Texas
Total                                                  $
                                                                                             Deputy/Authorized Person

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF,CONSTABLE,OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves; or attempts to serve;a citation shall sign the return: The
return must either be verified or be signed under penalty of perjury. A return signed under penalty of perjury must contain the
statement below in substantially the following form:

"My name is                                          ,my date of birth is                          ,and my
                   (First, Middle, Last)
address is
                     (Street, City, State, Zip Code,Country)

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                       County, State of                ,on the         day of                  ,20_.


                                                                 Declarant/Authorized Process Server

                                                                (Id No. and expiration ofcertification)




Citation by Registered Agcnt
                  Case
Service I.D. No. 190128   3:21-cv-00028 Document 1-2 Filed on 02/09/21 in TXSD Page 5 of 16
                                                           CAUSE NO. 110416-CV
                                                            149th District Court

THE STATE OF TEXAS                                                                           CITATION


TO: Wal-Mart Stores Texas,LLC                                                         Defendant
    By serving its Registered Agent
    CT Corporation System
    1999 Bryan Street,#900
    Dallas, Texas 75201

NOTICE:

        You have been sued. You may employ an attorney. If you or your attorney does not file a written answer
with the Clerk who issued this Citation by 10:00 a.m. on the Monday next following the expiration of 20 days
after you were served this Citation and Plaintiff's Original Petition a Default Judgment may be taken against
you. If filing Pro se, said answer may be filed by mailing same to: Brazoria County District Clerk's office, 111
E. Locust, Suite 500, Angleton, TX 77515-4678 or by bringing said answer in person to the aforementioned
address.

       The case is presently pending before the 149th District Court of Brazoria County sitting in Angleton,
Texas, and was filed on the 12th day of November,2020. It bears Cause No. 110416-CV and Styled:

                                                             Kenneth Cain
                                                                  vs.
                                                       Wal-Mart Stores Texas,LLC

      The name and address of the Attorney filing this action (or Party, if Pro Se) is Jeffrey N. Todd, The
Todd Law Group,PLLC,12929 Gulf Freeway, Suite 301, Houston,TX 77034.

      The nature of the demands of said Plaintiff is shown by a true and correct copy of Plaintiff's Petition
accompanying this Citation.

          Issued under my hand and the seal of said Court, at Angleton, Texas, on the 12th day of November,
2020.


RHONDA BARCHAIC,DISTRICT CLERK
Brazoria County,Texas

                    mutaa      Digitally signed by Jody Stutts
By       qvciTh                Date:2020.11.12 11:12:03 -0600' ,   Deputy
                     Jody Stutts




Citation by Registered Agent
                  Case
Service I.D. No. 190128   3:21-cv-00028 Document 1-2 Filed on 02/09/21 in TXSD Page 6 of 16
                                                         RETURN OF SERVICE

                                            CAUSE NO. 110416-CV              149th District Court

                                                        KENNETH CAN
                                                             VS.
                                                  WAL-MART STORES TEXAS,LLC

Wal-Mart Stores Texas, LLC
By serving its Registered Agent
CT Corporation System
1999 Bryan Street,#900
Dallas, Texas 75201

Came to hand on the              day of                              ,20     at            ,o'clock        .m., and executed in
                          County, Texas by delivering to each ofthe within named parties in person, a true copy of this CITATION
with the date of delivery endorsed thereon, together with the accompanying copy ofthe Plaintiffs Original Petition at the following
times and places, to-wit:

NAME                     DATE     TIME     PLACE,COURSE,AND DISTANCE FROM COURTHOUSE                                 MILEAGE




and not executed as to(NAME)

and the cause or failure to execute this process is for the following reason:



The diligence used in finding said(NAME)being:

FEES:
Serving Citation and Copy                               $                                                                    ,Officer
Mileage:          miles @ $           per mile          $                                                                County, Texas
Total                                                   $
                                                                                              Deputy/Authorized Person

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF,CONSTABLE,OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The
return must either be verified or be signed under penalty of perjury. A return signed under penalty of perjury must contain the
statement below in substantially the following form:

"My name is                                          , my date of birth is                          ,and my
                   (First, Middle, Last)
address is
                    (Street, City, State, Zip Code,Country)

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                       County, State of                 ,on the         day of                  ,20_.


                                                                 Declarant/Authorized Process Server

                                                                (Id No. and expiration of certification)




Citation by Registered Agent
                                                                           Filed for Record
      Case 3:21-cv-00028 Document 1-2 Filed on 02/09/21 in TXSD Page  7/2of
                                                                   11/12 02016
                                                                             9:17 AM
                                                                           Rhonda Barchak, District Clerk
                                                                           Brazoria County, Texas
                                                                           110416-CV
                                                                           Jody Stutts, Deputy
                                     NO110416-CV
                             CAUSE     .

KENNETH CAIN                                              IN THE DISTRICT COURT OF
    Plaintiff,

VS.                                                        BRAZORIA COUNTY,TEXAS

WAL-MART STORES TEXAS, LLC.,
    Defendant.                                                      JUDICIAL DISTRICT

                            PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, KENNETH CAIN ("CAIN"), Plaintiff, and complains of WAL-MART

STORES TEXAS,LLC.("Wa!mart"), Defendant,and for cause would respectfully show unto

this Court as follows:


                                Discovery Control Plan

        1.    Discovery is intended to be conducted under Level 2of Rule 190 of the Texas

Rules of Civil Procedure.


                                      The Parties

        2.    Plaintiff, KENNETH CAIN, is a natural person residing in Potter County,

Texas.

        3.    Defendant, WAL-MART STORES TEXAS, LLC. ("Walmart"), is a foreign

corporation organized and existing under the laws ofthe State of Delaware, whose principal

office is located at 702 SW fr Street #0555- Tax Dept., Bentonville, State of Arkansas, is

authorized to do business in Texas and may be served with process by serving its

registered agent for service of process through CT Corporation System at 1999 Bryan

Street, #900, Dallas, Texas 75201.

                                           -1-
    Case 3:21-cv-00028 Document 1-2 Filed on 02/09/21 in TXSD Page 8 of 16




             Request Pursuant to Rule 28 for Substitution of True Name

       4.     To the extent that WAL-MART STORES TEXAS,LLC.is conducting business

pursuant to a trade name or assumed name, then suit is brought against WAL-MART

STORES TEXAS, LLC. pursuant to the terms of Rule 28 of the Texas Rules of Civil

Procedure, and MARKIS MORRIS hereby demands upon answer to this suit, that WAL-

MART STORES TEXAS, LLC. answer in its correct legal and assumed names.

                                            IV.
                                  Jurisdiction and Venue

       5.     This Court has jurisdiction over the parties and subject matter of this cause,

and has jurisdiction to grant all relief requested by Plaintiff.

       6.     The amount in controversy is within the jurisdictional limits of this Court.

       7.     Venue of this action is proper in Brazoria County, Texas under, inter alia,

Sections 15.002(a)(1) and (4)of the TEXAS CIVIL PRACTICE AND REMEDIES CODE.

                                             V.
                                     Nature of the Case

       8.     On April 26,2020, Plaintiff was shopping at Walmart Supercenter store #3510

located at 1710 Broadway St., Pearland, Texas 77581. As Plaintiff was walking through

the store, Plaintiff slipped/tripped and fell due to a dangerous condition on the floor, landed

forcefully on the ground and sustained severe and extensive injuries to his body(the "Fall").




                                              -2-
    Case 3:21-cv-00028 Document 1-2 Filed on 02/09/21 in TXSD Page 9 of 16



                                           VI.
                                     Causes of Action

       A.      Walmart's Premises Liability

       9.       CAIN incorporates by reference the statements made in the above

paragraphs as if fully set out herein.

       10.    There can be no question that CAIN is an innocent victim in this case. At the

time of the Fall, CAIN was an invitee of Walmart because he was a customer at Walmart

store #3510. Because store #3510 was open to the public, Walmart extended an invitation

to CAIN to shop at Walmart for the mutual benefit of both parties. Consequently, Walmart,

by and through its employee/agents owed CAIN the duty to inspect the premises and

maintain them in a reasonably safe manner.

       1 1.   Walmart was the owner and/or operator of store #3510 at the time of the Fall

and, therefore, either owned, occupied, or controlled the premises where the Fall and

subsequent injury occurred. Such negligence was the proximate cause of CAIN's

damages.

       12.    The dangerous condition left on the premises of Walmart store #3510 posed

an unreasonable risk of harm because individuals walking through the store may slip/trip

and fall through no fault of their own and severely injure themselves.

       13.    Walmart, by and through its employee/agents knew or should have known

of the dangerous condition of the premises of Walmart store #3510 for numerous reasons

including, but not limited to:

              a.      Customers notified Walmart of the dangerous condition
                      at store #3510 or other Walmart stores of similar design
                      and construction around the country;


                                      -3-
    Case 3:21-cv-00028 Document 1-2 Filed on 02/09/21 in TXSD Page 10 of 16



               b.    Walmart agents, servants, or employees actually
                     witnessed accidents caused by the dangerous condition
                     at store #3510 or other Walmart stores of similar design
                     and construction around the country;

               c.    Walmart agents, servants, or employees actually
                     caused the dangerous condition at store #822 or other
                     Walmart stores of similar design and construction
                     around the country;

               d.    Walmart agents, servants, or employees were involved
                     in the design and construction of the dangerous
                     condition at store #3510 or other Walmart stores of
                     similar design and construction around the country;

               e.    Walmart agents, servants, or employees actually took
                     precautionary measures regarding the dangerous
                     condition at store #3510 or other Walmart stores of
                     similar design and construction around the country;

               f.    Walmart agents, servants, or employees actually took
                     precautionary measures regarding the dangerous
                     condition at store #3510 or other Waimea stores of
                     similar design and construction around the country and
                     negligently failed to remove, repair, or otherwise warn
                     of the dangerous condition; and

               g.    The dangerous condition existed long enough at store
                     #3510 or other Walmart stores of similar design and
                     construction around the country that Walmart did or
                     should have discovered it upon reasonable inspection.

         14.   Walmart breached its duty of care by both failing to make the dangerous

condition reasonably safe and/or failing to adequately warn CAIN of the dangerous

condition at store #3510. Each of these acts or omissions, taken alone or collectively,

amount to premises liability by Walmart and CAIN sustained damages as a proximate result

of Walmart's conduct. Accordingly, Walmart is liable to CAIN as a result of its premises

liability.




                                            -4-
    Case 3:21-cv-00028 Document 1-2 Filed on 02/09/21 in TXSD Page 11 of 16



       B.     Walmart's Negligence

       15.     CAIN incorporates by reference the statements made in the above

paragraphs as if fully set out herein.

       16.    At the time ofthe Fall, CAIN was an invitee at Walmart and,as such, Walmart

had a duty to use ordinary care in maintaining the premises in a safe condition by

inspecting, or ensuring the inspection of, the property for any dangerous conditions and by

making safe any latent defect or providing an adequate warning of any such defect.

       17.    Walmart, by and through its employee/agents breached its duty of care by

failing to reasonably inspect, or ensure the reasonable inspection of, the property for any

dangerous conditions and by failing to make the dangerous condition reasonably safe

and/or failing to adequately warn CAIN of the dangerous condition at store #3510. Each

of these acts or omissions, taken alone or collectively, amount to negligence by Walmart

and CAIN sustained damages as a proximate result of Walmart's conduct. Accordingly,

Walmart is liable to CAIN as a result of its negligence.

       C.     Walmart's Malicious & Grossly Negligent Conduct

       18.    CAIN incorporates by reference the statements made in the above

paragraphs as if fully set out herein.

       19.    Walmart acted with malice, as that term is defined by Civil Practice &

Remedies Code §41.001(7). Specifically, Walmart, by and through its employee/agents

failed to reasonably inspect, or ensure that others reasonably inspected, the premises of

Store #3510 to determine if the premises were safe and acted with total disregard for the

circumstances existing at the time. In the alternative, Walmart, by and through its

employee/agents failed to make the dangerous condition on its premises reasonably safe

                                            -5-
   Case 3:21-cv-00028 Document 1-2 Filed on 02/09/21 in TXSD Page 12 of 16



and/or failed to adequately warn its invitees of same and acted with total disregard for the

circumstances existing at the time.

      20.     When viewed from the perspective of Walmart at the time of the acts or

omissions, the acts or omissions of Walmart involved an extreme degree of risk,

considering the probability and magnitude of the potential harm to others. Moreover,

Walmart had actual subjective awareness ofthe risks involved, but nevertheless proceeded

with conscious indifference to the rights, safety, or welfare of others. Consequently,

Walmart is liable to MORRIS for exemplary damages.

                                            VII.
                                          Damages

       A.     General Damages of KENNETH CAIN

      21.     At the time of the accident made the basis of this suit, Plaintiff, KENNETH

CAIN, was 48 years of age.

      22.     As a direct and proximate result of Defendant's negligence, Plaintiff,

KENNETH CAIN, has sustained mental and physical pain and suffering, mental anguish,

physical impairment, lost wages in the past, and loss of earning capacity in the future, all

of which are in reasonable probability permanent.

      23.     From the date of the accident in question until the time of trial of this case,the

elements of damages to be considered separately and individually for the purpose of

determining the sum of money that will fairly and reasonably compensate Plaintiff,

KENNETH CAIN,for each element are as follows:

             a.      The physical pain that KENNETH CAIN has
                     suffered from the date of the accident in question
                     up to the time of trial.

             b.      The mental anguish that KENNETH CAIN has
                     suffered from the date of the accident in question
                     up to the time of trial.
                                              -6-
   Case 3:21-cv-00028 Document 1-2 Filed on 02/09/21 in TXSD Page 13 of 16




              c.    The damages resulting from the physical
                    impairment suffered by KENNETH CAIN and the
                    resulting inability to do those tasks and services
                    that he ordinarily would have been able to
                    perform.

              d.    The loss of any earnings sustained by
                    KENNETH CAIN from the date of the incident in
                    question up to the time of trial.

              e.    The disfigurement which Plaintiff has suffered
                    from the date of the incident in question up to the
                    time of trial.

        24.   From the time of trial of this case,the elements of damages to be considered

which Plaintiff, KENNETH CAIN, will sustain in the future beyond the trial, are such of the

following elements that are shown by a preponderance of the evidence upon trial of this

case:
              a.    The physical pain that KENNETH CAIN will
                    suffer in the future beyond the time of trial.

              b.    The mental anguish that KENNETH CAIN will
                    suffer in the future beyond the time of trial.

              c.    The damages resulting from the physical
                    impairment that KENNETH CAIN will continue to
                    suffer in the future and the resulting inability to
                    do those tasks and services that he ordinarily
                    would have been able to perform in the future
                    beyond the time of trial.

              d.    The loss or reduction in Plaintiff's earnings or
                    earning capacity in the future caused by the
                    injuries sustained in the incident in question.

              e.    The disfigurement which Plaintiff will suffer in the
                    future beyond the time of trial.




                                            -7-
    Case 3:21-cv-00028 Document 1-2 Filed on 02/09/21 in TXSD Page 14 of 16



         25.   Because of all of the above and foregoing, Plaintiff, KENNETH CAIN, has

been damaged and will be damaged in an amount within the jurisdictional limits of the

Court.

         B.    Medical Damages of KENNETH CAIN

         26.   Further, as a direct and proximate result of Defendant's negligence, it was

necessary for your Plaintiff, KENNETH CAIN, to secure medical and hospital services,

including drugs and other medication, and it is reasonably probable that he will require

additional medical, hospital and drug services in the future beyond this date. Plaintiff,

KENNETH CAIN, here now sues for an additional sum within the jurisdictional limits of the

•Court for past and future medical, hospital and drug services.

         C.    Gross Negligence/Malice

         27.   The actions of the Defendant was so heedless and showed such a reckless

disregard for the right of others affected by them, and particularly in this instance, as to

constitute gross negligence and malice as defined by law. Such heedless and reckless

disregard is more than momentary thoughtlessness, inadvertence or error in judgment.

The acts and/or omissions of said Defendant as specifically complained of herein were the

result of conscious indifference to the rights, welfare, and/or safety to your Plaintiff.

Accordingly, because of such gross negligence and malice, Plaintiff further sues for

exemplary and punitive damages in an amount within the jurisdictional limits of the Court.

         D.    Prejudgment Interest

         28.   In addition to the above and foregoing allegations, Plaintifffurther pleads that

he is entitled to prejudgment interest at the highest rate allowed by law.




                                              -8-
   Case 3:21-cv-00028 Document 1-2 Filed on 02/09/21 in TXSD Page 15 of 16



                                         VIII.
                                 Conditions Precedent

      29.     All conditions precedent have occurred, have been performed, have been

waived or have otherwise been excused.

                                          IX.
                                     Miscellaneous

      30.     CAIN respecffully reserves the right to amend and plead further as necessary

and as additional facts are uncovered.

                                           X.
                                     T.R.C.P. 47(c)


      31.     Pursuant to T.R.C.P. 47(c), Plaintiff herenow seeks monetary relief over

$200,000.00 but not more than $1,000,000.00.

                                         Xl.
                                Request for Disclosure


      32.     Under Texas Rule of Civil Procedure 194, Plaintiff KENNETH CAIN requests

that Defendants disclose, within 50 days of the service of this request, the information or

material described in Rule 194.2(a)through (I).

                                           XII.
                                   RULE 193.7 NOTICE
      33.       Pursuant to Texas Rule of Civil Procedure 193.7, Plaintiff hereby gives

actual notice to Defendant that any and all documents produced may be used against

Defendant at any pretrial proceeding and/or at the trial of this matter without the

necessity of authenticating the documents.




                                            -9-
   Case 3:21-cv-00028 Document 1-2 Filed on 02/09/21 in TXSD Page 16 of 16



                                        XIII.
                                       Prayer

      WHEREFORE PREMISES CONSIDERED,KENNETH CAIN asks that Defendants

be cited to appear and answer, and on final trial, that Defendant be held liable and

judgment be rendered for Plaintiff, KENNETH CAIN as follows:
                                  ,
      (a)   All actual, consequential, and special damages;

     (b)     Pre-judgment interest as provided by law;

     (c)     Punitive damages as provided by law;

     (d)     Post-judgment interest;

     (e)     Costs of Court; and,

     (f)    Such other and further relief, both general and special, legal and
            equitable, to which KENNETH CAIN may show himselfjustly entitled.

                                       Respectfully submitted,

                                       THE TODD LAW GROUP,PLLC


                                       By: /s/   WW1/     Al.. Ifadd
                                            Jeffrey N. Todd
                                            State Bar No. 24028048
                                            12929 Gulf Freeway, Suite 301
                                            Houston, Texas 77034
                                            Telephone: (832)243-4953
                                            Telecopier: (713)583-7818
                                            jeff@jefftoddlaw.com

                                               ATTORNEYS FOR PLAINTIFF




                                        -10-
